Citation Nr: 1433713	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-47 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from July 2004 to October 2004 and from May 2007 to March 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that the Veteran filed a timely notice of disagreement with the November 2008 denial of the issues of entitlement to service connection for neck and right shoulder disabilities.  However, a July 2009 Decision Review Officer (DRO) decision granted service connection for a right shoulder disability.  As the Veteran has not disagreed with the disability rating or effective date assigned in that decision, it is considered to be a complete grant of the benefit sought on appeal.  Additionally, in July 2009, the Veteran was issued a statement of the case addressing the issue of entitlement to service connection for a neck disability.  However, in the July 2009 substantive appeal, the Veteran expressly limited the appeal to the issue of entitlement to service connection for a respiratory disability.  Therefore, the Board has limited its consideration accordingly.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran has asserted that he has a respiratory disability as a result of exposure to various toxins and while serving in Southwest Asia.

A review of the record shows that at the time of the July 2003 commissioning examination, the Veteran reported that he had experienced childhood asthma prior to entering active service.  However, that notation by the Veteran was not commented upon by military personnel and no additional information regarding a potential pre-existing disability was provided. 

A review of the post-service treatment notes of record shows that the Veteran was seen at a VA Medical Center in June 2008 and was diagnosed with mild obstructive disease with a restrictive component.  However, there is no indication that the VA Medical Center treatment provider indicated whether the disability was related to active service.  At a July 2008 VA examination, the Veteran was diagnosed with mild, persistent asthma.  The examiner did not provide an etiology opinion.  

As VA provided a VA examination, but did not obtain a medical opinion, the Board finds that the Veteran should be provided a new VA examination to determine the nature and etiology of any currently present respiratory disability, to include whether it pre-existed the Veteran's service and was not aggravated by service.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any current respiratory disability.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiner should provide the following opinions:  

a)  Based upon the examination results and review of the record, the examiner should identify all respiratory disabilities currently present, or present during the pendency of the claim.  

b)  Does the Veteran have a respiratory disability, to specifically include asthma, that clearly and unmistakably existed prior to his entrance in to active service?  If so, was any pre-existing respiratory disability clearly and unmistakably NOT aggravated during active service?  The Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had a respiratory disability that pre-existed entrance to active service.  The examiner should state whether increase in severity of the disability during service was due to the natural progress of the disorder.

c)  With regard to each respiratory disability not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to the Veteran's active service, to specifically include exposure to toxins or environmental exposures during service in Southwest Asia.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



